Case: 22-40551      Document: 00516476878         Page: 1    Date Filed: 09/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 19, 2022
                                   No. 22-40551                    Lyle W. Cayce
                                                                        Clerk

   Thomas E. Rhone, Individually, doing business as Rhone
   Investments,

                                                            Plaintiff—Appellant,

                                       versus

   City of Texas City, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:21-CV-74


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          IT IS ORDERED that Appellant’s opposed motion to restrain and
   enjoin the City of Texas City, Texas and its agents, servants, representatives,
   and counsel from damaging or demolishing any portion of the properties
   which are subject to this litigation and appeal is DENIED without prejudice


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40551      Document: 00516476878          Page: 2   Date Filed: 09/19/2022




                                    No. 22-40551


   for failure to comply with the requirements of Federal Rule of Appellate
   Procedure Rule 8.
          Rule 8(a)(1) states that “[a] party must ordinarily move first in the
   district court for … (A) a stay of the judgment or order of a district court
   pending appeal.” Rule 8(a)(2) provides, however that “[a] motion for the
   relief mentioned in Rule 8(a)(1) may be made to the court of appeals or to one
   of its judges.” That provision is subject to a requirement that “[t]he motion
   must: (i) show that moving first in the district court would be impracticable;
   or (ii) state that, a motion having been made, the district court denied the
   motion or failed to afford the relief requested and state any reasons given by
   the district court for its action.” Rule 8(a)(2)(A).
          In this case, Rhone has moved for relief from judgment in the district
   court and no ruling has been made. As such, this motion is premature.
   Therefore, the motion before us is denied without prejudice. Should the
   district court deny Rhone’s pending motion, Rhone may revive the motion
   in this Court.




                                          2